Case 0:20-cv-61731-RS Document 24 Entered on FLSD Docket 01/07/2021 Page 1 of 1


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-61731-CIV-SMITH

 ANTONY PADRO,

         Plaintiff,
 vs.

 SPECTOR SCIENTIFIC LAB, INC. AND
 ANNA DZEVA,

         Defendants.
                                                     /

         ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE AND
                               DISMISSING CASE

         This matter came before the Court upon the Magistrate Judge’s Report and Recommendation to

 District Judge [DE 23], in which she recommends approving the parties’ settlement and dismissing the case

 with prejudice. The parties have not filed any objections. Having reviewed, de novo, the Report of

 Magistrate Judge and the record, and given that there are no objections, it is

         ORDERED that:

         1)       The Report and Recommendation to District Judge [DE 23] is AFFIRMED and

 ADOPTED, and incorporated by reference into this Court’s Order; and

         2)       Plaintiff’s Motion for Approval of Parties’ Settlement Agreement and Dismissal with

 Prejudice [DE 22] is GRANTED. The Settlement Agreement is approved.

         3)       All pending motions are DENIED as moot.

         4)       The Court shall retain jurisdiction to enforce the Settlement Agreement through March 19,

 2021.

         5)       This case is DISMISSED with prejudice.

         6)       This case is CLOSED.

         DONE and ORDERED in Fort Lauderdale, Florida, this 7th day of January, 2021.




 cc:     All Counsel of Record
